      Case 3:18-cr-00203-EMC Document 269 Filed 08/13/19 Page 1 of 4


 1    KEKER, VAN NEST & PETERS LLP
      JOHN W. KEKER - # 49092
 2    jkeker@keker.com
      ELLIOT R. PETERS - # 158708
 3    epeters@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                      Case No. 3:18-cr-00203-EMC

14                    Plaintiff,                     DEFENDANT’S OPPOSITION TO
                                                     GOVERNMENT’S MOTION IN LIMINE
15             v.                                    NO. 4
16    CHRISTOPHER LISCHEWSKI,                        Date:      August 27, 2019
                                                     Time:      10:30 a.m.
17                    Defendant.                     Dept.      Courtroom 5 – 17th Floor
                                                     Judge:     Hon. Edward M. Chen
18
                                                     Date Filed: May 16, 2018
19
                                                     Trial Date: November 4, 2019
20

21

22

23

24

25

26

27

28

                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 4
                                       Case No. 3:18-cr-00203-EMC
     1340258
      Case 3:18-cr-00203-EMC Document 269 Filed 08/13/19 Page 2 of 4


 1             In its Motion in Limine No. 4, the government asks this Court to adopt a procedure in

 2   which the government would introduce cooperating witnesses’ plea or non-prosecution

 3   agreements into evidence on direct examination, with the “truthful testimony” provisions

 4   redacted, and then reveal those redacted provisions after the witnesses’ veracity is challenged.

 5   This dance of the seven veils would be prejudicial, and this Court should not allow it.

 6             The government relies primarily on United States v. Halbert, 640 F.2d 1000 (9th Cir.

 7   1981), but that case does not support the procedure the government suggests—far from it. In

 8   Halbert, the Ninth Circuit reversed the defendant’s conviction because the jury instructions were

 9   insufficient to “exclude from the jury’s mind the possibility” that cooperating witnesses’ guilty

10   pleas might be evidence of the defendant’s guilt. Id. at 1006–07. The prosecution was allowed to

11   ask questions about guilty pleas on direct examination, which was not reversible error because

12   “the prosecutor carefully limited his inquiries about the guilty pleas. On direct examination,

13   questioning did no more than elicit the fact that guilty pleas were entered. No editorial comment

14   or unnecessary elaboration occurred.” Id. at 1005. The purpose and propriety of introducing

15   copies of the written plea agreements into evidence, however, was “less obvious,” though

16   ultimately not prejudicial because “the documents were neither read nor emphasized to the jury.”

17   Id. at 1006. But trial courts must “insure that evidence of the plea is being offered by the

18   prosecutor and used by the jury only for a permissible purpose. What may facially appear as a

19   legitimate introduction of evidence of a plea becomes something else and on the level of

20   prejudicial error when, for example,” the plea agreement is used to vouch for the witness, or as

21   substantive evidence of guilt, or is “disproportionately emphasized or repeated.” Id. at 1005. The

22   danger that the jury may misuse such evidence, moreover, “may be averted only by adequate

23   cautionary instructions that make it clear to lay people that evidence of witness’ own guilty plea

24   can be used only to assess credibility.” Id. at 1006. Such instructions should be given “when the

25   evidence of the plea is admitted, and again in final instructions.” Id. Because the instructions in

26   Halbert failed to prevent “the danger of misuse,” the conviction was overturned. Id. at 1007.

27             As the government concedes, moreover, it “may not introduce portions of the agreement

28   that could bolster the credibility of the witness,” such as provisions requiring the witness to testify
                                                        1
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 4
                                       Case No. 3:18-cr-00203-EMC
     1340258
      Case 3:18-cr-00203-EMC Document 269 Filed 08/13/19 Page 3 of 4


 1   truthfully, “until the defense has first attacked” the witness’s veracity. Gov’t MIL 4 at 3. To do

 2   so would be to improperly vouch for the witness. See, e.g., Halbert, 640 F.2d at 1005; United

 3   States v. Wallace, 848 F.2d 1464, 1474 (9th Cir. 1988). The government proposes that the

 4   “truthful testimony” provisions “be redacted unless the witness’s veracity is attacked, either in

 5   opening or on cross examination,” Gov’t MIL 4 at 3, but the better procedure, consistent with

 6   Halbert, would be not to introduce the written plea agreements at all. Instead, if and after the

 7   witness’s credibility is attacked on cross-examination, the government may simply “elicit the fact

 8   that guilty pleas were entered,” and that the witnesses agreed to testify truthfully, but without

 9   further “editorial comment or unnecessary elaboration.” Halbert, 640 F.2d at 1005. The purpose

10   of introducing the documents themselves is, again, “less” than “obvious.” Id. at 1006. And doing

11   so would lead to a charade of redaction and revelation contravening the Halbert court’s mandate

12   that plea agreements must not be “used improperly to vouch for” the witness, and should neither

13   be “read nor emphasized to the jury.” Id. at 1005–06.

14             Furthermore, the Court should order that the government must not emphasize plea or non-

15   prosecution agreements or any “truthfulness” provisions, must not offer any “editorial comment

16   or unnecessary elaboration,” and should not read provisions of the agreements to the jury. See id.

17   The Court also should “instruct the jury when the evidence of the plea is admitted, and again in

18   final instructions,” in “unequivocal language” without “legal abstrusity,” that that “the plea may

19   not be considered as evidence of [the] defendant’s guilt.” Id. at 1006–07. And, if the Court

20   allows the government to mention the “truthful testimony” provisions at all, the Court should

21   instruct the jury—during trial and again in final instructions—“that the agreement requiring the

22   witness to testify truthfully did not mean that the testimony was in fact truthful,” that the

23   government cannot “vouch for the truth of the testimony and that the jurors [are] the sole and

24   exclusive judges of the credibility of all witnesses.” United States v. Brooklier, 685 F.2d 1208,

25   1218–19 (9th Cir. 1982).

26             Thus, the Court should deny the government’s Motion in Limine No. 4, and to the extent

27   the Court allows the government to introduce evidence of plea and non-prosecution agreements,

28
                                                        2
                    DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 4
                                       Case No. 3:18-cr-00203-EMC
     1340258
      Case 3:18-cr-00203-EMC Document 269 Filed 08/13/19 Page 4 of 4


 1   the Court should adopt all of the protections against prejudice and reversible error dictated by

 2   Halbert and Brooklier, as discussed above.

 3

 4    Dated: August 13, 2019                                 KEKER, VAN NEST & PETERS LLP
 5

 6                                                    By:     /s/ Elliot R. Peters
                                                             JOHN W. KEKER
 7                                                           ELLIOT R. PETERS
                                                             ELIZABETH K. MCCLOSKEY
 8                                                           NICHOLAS S. GOLDBERG

 9                                                           Attorneys for Defendant
                                                             CHRISTOPHER LISCHEWSKI
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                  DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE NO. 4
                                     Case No. 3:18-cr-00203-EMC
     1340258
